NUMBER 13-12-00001-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


    IN RE NOE DE LOS SANTOS, JOE AVALOS, RUDY RIVERA, AND
                         RUBEN VAIZ


 On Verified Petition for Writ of Injunction and Emergency Motion for
                    Injunctive Relief Pendente Lite.


                                MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Per Curiam Memorandum Opinion1

       Relators, Noe De Los Santos, Joe Avalos, Rudy Rivera, and Ruben Vaiz, filed a

verified petition for writ of injunction and emergency motion for injunctive relief pendente

lite in the above cause on January 3, 2012, requesting that this Court grant a temporary

injunction enjoining the City of Robstown from proceeding with a trial that is set in the

250th District Court of Travis County, Texas. The Court requested and received a


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
response to the petition for writ of injunction and emergency motion from the opposing

party, the City of Robstown.

       The Court, having examined and fully considered the verified petition for writ of

injunction and emergency motion for injunctive relief pendente lite, and the response

thereto, is of the opinion that relators have not shown themselves entitled to the relief

sought. See, e.g., TEX. GOV'T CODE ANN. §§ 1205.025, 1205.061 (West 2000); see also

Buckholts Indep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 149 (Tex. 1982); Hotze v. City of

Houston, 339 S.W.3d 809, 814 (Tex. App.—Austin 2011, no pet.); Rio Grande Valley

Sugar Growers, Inc. v. Attorney Gen. of Tex., 670 S.W.2d 399, 401 (Tex. App.—Austin

1984, writ ref'd n.r.e.).

       Accordingly, the petition and emergency motion are DENIED.



                                                             PER CURIAM

Delivered and filed the 17th
day of January, 2012.